Citation Nr: 0421437	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
head injury.  

2.	Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant served on active duty for training from 
February 1988 to July 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is claiming service connection for the 
residuals of a head injury and a psychiatric disorder that 
she asserts is the result of a sexual attack that she 
sustained during her period of active duty for training.  
Review shows that the service record includes a letter from 
W. C., M.D., that indicates that the appellant was a patient 
at a mental health facility and was unable to attend drill 
due to being hospitalized from February to March 1991.  
Records of this hospitalization, or of the appellant's 
treatment at this clinic or from Dr. C. are not of record.  
These should be obtained prior to appellate consideration.  

As such, the claim is remanded for the following: 

1.  After obtaining any needed consent, 
the RO should contact the 
Neuropsychiatric Clinic, 1105 South 
College Road, Lafayette, Louisiana 70503, 
and obtain copies of all records of 
undertaken treatment.  The RO should 
insure that any records from the February 
to March 1991 hospitalization are 
obtained.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




